787 F.2d 593
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARGARET R. SMITH, Plaintiff-Appellantv.FHA-HUD; MSHDA; MICHIGAN DEPARTMENT OF LICENSING ANDREGULATION: JAMES ROOKUS; ROOKUS ROOFING CO.,Defendants-Appellees.
85-1787
United States Court of Appeals, Sixth Circuit.
3/7/86

AFFIRMED
W.D.Mich.
ORDER
BEFORE:  MERRITT and WELLFORD, Circuit Judges; and PECK, Senior Circuit Judge.


1
Plaintiff has appealed from the order of the district court denying her 60(b), Federal Rules of Civil Procedure, motion for relief from judgment.  The appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of plaintiff's informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.  Plaintiff has filed a motion for appointment of counsel.


2
A review of the record indicates that plaintiff's action was dismissed by order entered October 4, 1983.  On May 31, 1985, the plaintiff filed a motion to be heard/motion for justice in which she sought reconsideration.  The district court treated the motion filed 19 months after the decision as a Rule 60(b)(1), (2) and (3), Federal Rules of Civil Procedure, motion and denied it since it was filed outside of the one year filing period.  The district court did not abuse its discretion in denying the motion.  Smith v. Secretary of Health and Human Services, 776 F.2d 1330 (6th Cir. 1985).


3
It is ORDERED that the motion for counsel be denied and the order of the district court affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.